El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Durante la vista de este caso las cuestiones en contro-versia (issues) parecían ser confusas, aunque el juez de la corte inferior tuvo una concepción sencilla de ellas y su opinión podría ser sostenida prácticamente en su totalidad. Gómez & Vega, Sucrs. demandaron a Tiburcio Merced en cobro de provisiones vendídales. Para asegurar su recla-mación Gómez & Yega embargaron mercancías en cierto es-*864tablecimiento. José Merced, hermano del demandado Tibur-ció Merced, intervino, reclamando las mercancías embarga-das como snyas. La corte dijo qne José Merced no compa-reció como testigo; que José Merced obtuvo ciertas paten-tes para vender provisiones y cigarros en el número 19 de-la Calle Puerto Arturo; que según se desprendía de la prueba los efectos embargados fueron tomados de una tienda en la Calle Palma de Santurce (el establecimiento aparentemente quedaba en una esquina); que allí Tiburcio Merced estaba establecido como comerciante y que José Morced era su empleado; que se montó otro establecimiento al frente del cual estaba José, pero que aparentemente es-tuvo abierto muy poco tiempo; que el dueño de la casa de-claró que él cedió en arrendamiento el establecimiento a Ti-burcio Merced; que este último suministró los fondos para arreglar el local y que Tiburcio iba allí con frecuencia a atender el establecimiento; que poco antes del embargo, se-gún declaró la demandante, el demandado Tiburcio Merced le había hecho compras en cantidades mucho mayores de lo normal y que las mercancías que estaban en el estableci-miento eran de la procedencia de G-ómez & Vega y traían el sello de la casa; que en el momento de hacerse el embargo no hubo protesta alguna por parte de José y que no-había prueba alguna que justificara que él fuera el dueño de los artículos embargados; que el márshal, que sabía algo de los hechos, no fué llamado como testigo. Por tanto, la corte llegó a la conclusión de que el interventor no había probado su caso y que el mero hecho de tener una patente-a su nombre no establecía presunción alguna. Se dictó sen-tencia contra el interventor.
 El apelante alega que cierta parte de su prueba destruyó la prueba de la demandante y que por tanto la corte cometió error. Se hacen citas de autoridades que no* nos es posible seguir. Es indudablemente cierto que un interventor debe proceder en igual forma que lo haría en un procedimiento colateral y que no puede interponer una. *865defensa personal del demandado, pero la cuestión aquí en-vuelta fue principalmente de hecho. Convenimos con la corte inferior en que no hubo suficiente prueba en el juicio para demostrar que los artículos embargados pertenecieran al interventor. El peso de la prueba recaía sobre el inter-ventor para demostrar mediante una clara preponderancia de la prueba que él era el dueño de los efectos embargados. En ningún momento probó cómo ni cuándo compró los ar-tículos. La prueba del interventor demostró que él tenía ciertas patentes y presentó testigos, principalmente al de-mandado, a quien pertenecía el establecimiento, pero no probó que fuera dueño de las provisiones. No hallamos que de la prueba se desprendiera claramente que José Merced fuera el dueño del establecimiento en que se embargaron los efectos y hubo suficiente prueba para indicar lo contra-rio. Aún si José Merced era el dueño del establecimiento, hecho que no ha sido probado, tal posesión quizás sólo creó una ligera presunción a su favor, pero con la prueba adu-cida en contrario, dejó de probar su caso con preponderan-cia de prueba. La corte inferior no se equivocó al decir que el hecho de que las patentes estuviesen expedidas a su nombre no establecía presunción alguna a favor de José Merced. Hemos resuelto algo similar en un caso de adul-teración de leche en que un acusado presentó una patente expedida a nombre de otra persona. El Pueblo v. Luccioni, 29 D.P.R. 49.
Bajo el segundo señalamiento de error el apelante alega que él no estaba obligado a presentar al márshal como tes-tigo, pero la corte tenía derecho a comentar la ausencia de esta declaración. Evidentemente tampoco la corte basó su conclusión sobre esta ausencia. No obstante, .el márshal pudo haber arrojado alguna luz sobre la identificación de las provisiones, hecho que no ha sido considerado como de gran importancia por el interventor.
En su tercer señalamiento el apelante alega que para llegar a la sentencia que dictó, la corte estaba obli-*866gada a resolver que el interventor era culpable de fraude. La corte no llegó a tal conclusión, sino que resolvió que el interventor babía dejado de probar su caso.
Si bien tal cosa no era necesaria, dudamos que hubiése-mos alterado tal conclusión si la corte inferior hubiera re-suelto que se había cometido un fraude. El mismo apelante insiste en el hecho de que él nunca compró efectos algunos a la demandante. Grómez & Vega vendió provisiones a Ti-burcio y la prueba demostró que algunos, si no todos, los efectos embargados procedían • del establecimiento de la de-mandante. El demandado y el interventor son hermanos, y mercancías que recientemente pertenecían a uno son recla-madas por el otro sin que se demuestre que mediara precio alguno para hacerse el traspaso. Hubo también alguna prueba tendente a demostrar que ambos hermanos hacían negocios en el establecimiento. La transacción tenía todas las características de un fraude, aunque puede que ése no fuera el caso y la corte inferior no resolvió tal cosa.
Sin embargo, tenemos idea, bajo las circunstancias del presente caso, en que las relaciones fraternales están tan enredadas, que José Merced estaría impedido (estopped) de poder negar que las provisiones pertenecían a su her-mano Tibureio. Nadie puede ir contra sus propios actos.

Debe confirmarse le sentencia apelada.

El Juez Asociado Señor Texidor no intervino.